Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-22 of U.S. Application 17/227,215 filed on April 09, 2021 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-3, 6, 7, 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swaim et al (USPGPub 20210063440) in view of McTigue et al (USPGPub 20040140819). 

	
    PNG
    media_image1.png
    461
    801
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    445
    771
    media_image2.png
    Greyscale

Prior Art: Swaim and McTigue respectively




Regarding claim 1, Swaim discloses an isolated differential current shunt measurement probe (100), comprising: an isolation barrier (par 50 discloses probe 400 being removable from base. Therefore has an isolation barrier); a input configured to receive a voltage signal across a current shunt (131) connected to a device under test (160) and transmit the voltage signal across the isolation barrier (transmit when connected); and an output side (towards 170) configured to receive the voltage signal across the isolation barrier and output the voltage signal to a test and measurement instrument (par 19 discloses measuring and displaying signals across the device).Swaim does not fully disclose a differential input side having a low-noise, low-impedance.
However, McTigue discloses a differential input side (input as showing in fig 2 where multiple inputs inputs to difference amplifier) having a low-noise, low-impedance (par 28 discloses low impedance and low noises). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Swaim in view of McTigue in order to properly measure characteristics using the probe. 

Regarding claim 2, Swaim does not fully disclose wherein the input side includes a low-noise amplifier configured to amplify the voltage signal prior to being transmitted.
However, McTigue discloses wherein the input side includes a low-noise amplifier configured to amplify the voltage signal prior to being transmitted (fig 2 and par 21 shows 240 as an amplifier before transmitting to 250). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Swaim in view of McTigue in order to determine voltage before transmitting.

Regarding claim 3, Swaim does not fully disclose wherein the input side further includes a variable amplifier coupled to the low-noise amplifier.
However, McTigue discloses wherein the input side further includes a variable amplifier coupled to the low-noise amplifier (fig 3 and par 22 discloses additional circuitry. Therefore the amplifier is variable based on at least compensation elements and any circuitry needed). 

Regarding claim 6, Swaim discloses wherein the input includes the current shunt (par 25 discloses resistor being a shunt). 
Regarding claim 7, Swaim discloses wherein the current shunt is a coaxial shunt (par 25 discloses resistor being a shunt). 

Regarding claim 12, Swaim discloses an isolated differential current shunt measurement probe (100), comprising: an isolation barrier (par 50 discloses probe 400 being removable from base. Therefore has an isolation barrier); an input side (left of fig 1) including: a input configured to receive a voltage signal across a current shunt (131), and a transmitter (using connectors of 121 and 122 as disclosed in par 22) configured to transmit the voltage signal across the isolation barrier (par 22 discloses transmitting voltage across to measurement 170); and an output side (towards 170) separated from the input side by the isolation barrier (when disconnecting 121 and 122), the output side including: a receiver configured to receive the voltage signal from the input side across the isolation barrier, and an output to transmit the voltage signal to a test and measurement instrument (par 19 discloses measuring and displaying signals across the device).Swaim does not fully disclose a low-noise, low-impedance input.
However, McTigue discloses a low-noise, low-impedance input (input as showing in fig 2 where multiple inputs to difference amplifier) having a low-noise, low-impedance (par 28 discloses low impedance and low noises). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Swaim in view of McTigue in order to properly measure characteristics using the probe. 

Regarding claim 13, Swaim does not fully disclose wherein the input side further includes a low-noise amplifier electrically coupled directly to the input to amplify the voltage signal prior to being transmitted.
However, McTigue discloses wherein the input side further includes a low-noise amplifier electrically coupled directly to the input to amplify the voltage signal prior to being transmitted(fig 2 and par 21 shows 240 as an amplifier before transmitting to 250). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Swaim in view of McTigue in order to determine voltage before transmitting.

Regarding claim 14, Swaim does not fully disclose wherein the input side further includes a variable amplifier coupled to the low-noise amplifier and transmitter.
However, McTigue discloses wherein the input side further includes a variable amplifier coupled to the low-noise amplifier and transmitter (fig 3 and par 22 discloses additional circuitry. Therefore the amplifier is variable based on at least compensation elements and any circuitry needed). 

Regarding claim 17, Swaim discloses wherein the input includes the current shunt (par 25 discloses resistor being a shunt). 

Regarding claim 18, Swaim discloses wherein the current shunt is a coaxial shunt (par 25 discloses resistor being a shunt). 

Allowable Subject Matter
Claims 4, 5, 8-11, 15, 16, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the input side includes an upconverter configured to convert the voltage signal from a baseband frequency signal to a microwave frequency signal for transmission, and wherein the output side includes a 16 4853-0177-6338.1Dkt. No. 12188-US1 downconverter configured to convert the microwave frequency signal into the baseband frequency signal after being received on the output side in combination with the other limitations of the claim. 

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the input side includes a digitizer configured to digitize the voltage signal prior to being transmitted across the isolation barrier in combination with the other limitations of the claim. 

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the input includes two parallel current shunts and at least one measurement lead placed symmetrically between the parallel current shunts in combination with the other limitations of the claim. 

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the input includes at least one measurement lead positioned with respect to the current shunt to form a mutual inductance that at least partially cancels an error in the voltage signal due to an inductance of the current shunt in combination with the other limitations of the claim. 

Claim 10 is also objected to as it depends on claim 9. 

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the isolation barrier is a microwave isolation barrier or an optical isolation barrier in combination with the other limitations of the claim. 

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the input side further includes an upconverter configured to convert the voltage signal from a baseband frequency signal to a microwave frequency signal and the transmitter is a microwave structure to transmit the microwave frequency signal, and wherein the output side further includes a downconverter configured to convert the microwave frequency signal into the baseband frequency signal after being received by the receiver in combination with the other limitations of the claim. 


Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the input side further includes a digitizer configured to digitize the voltage signal prior to being transmitted by the transmitter in combination with the other limitations of the claim. 


Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the input includes two parallel current shunts and at least one measurement lead placed symmetrically between the parallel current shunts in combination with the other limitations of the claim. 


Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the input includes at least one measurement lead positioned with respect to the current shunt to form a mutual inductance that at least partially cancels an error in the voltage signal due to an inductance of the current shunt in combination with the other limitations of the claim. 


Claim 21 is also objected to as it depends on claim 20. 

Regarding claim 22, the prior art of record taken alone or in combination fail to teach or suggest an isolated differential current shunt measurement probe, comprising: wherein the isolation barrier is a microwave isolation barrier or an optical isolation barrier in combination with the other limitations of the claim. 







Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartlett et al (USPGPub 20110074391): discloses probe and oscilloscope separated. 
Cadoux et al (USPGPub 20100045263): discloses measurement device with an isolator. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868